Citation Nr: 1001090	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for a testicular 
disability.

4.  Entitlement to service connection for a right leg 
disability, also claimed as secondary to a low back 
disability.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), San Diego, California, Regional 
Office (RO), which inter alia denied service connection for a 
low back disability, GERD, a testicular disability, a right 
leg disability, and a bilateral foot deformity.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal.   

In June 2008, the Board remanded the case for additional 
development, including a VA examination to assess the current 
extent and determine the etiology of the Veteran's 
disabilities on appeal.  That development was completed and 
the case was returned to the Board for appellate review. 

In an April 2009 rating decision, the RO granted service 
connection for bilateral pes planus with hallux valgus, 
claimed as a bilateral foot deformity, and assigned a 
noncompensable evaluation, effective October 20, 2004.  Since 
this a full grant of the issue of entitlement to service 
connection for a bilateral foot deformity, such issue is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

During the pendency of his appeal, the Veteran relocated to 
the Jackson, Mississippi, area.  Thus, his appeal was 
transferred to the Jackson RO.   


FINDINGS OF FACT

1.  Although the Veteran's service treatment records (STRs) 
contain complaints of back pain in-service, he was not 
diagnosed with a chronic back disability in-service; 
arthritis of the spine was not exhibited within the first 
post-service year; and there is no objective evidence 
relating the current back disability, to include L5-S1 disk 
herniation with lumbar degenerative changes, to his active 
service or any incident therein.  

2.  Although the Veteran's STRs contain a complaint of 
gastric pain and notation of possible gastritis in-service, 
he was not diagnosed with a chronic gastrointestinal 
disability in-service; and there is no objective evidence 
relating the current GERD to his active service or any 
incident therein.  

3.  Although the Veteran's STRs contain complaints of urinary 
discharge, he was not diagnosed with a chronic testicular 
disability in-service; and there is no objective evidence 
relating the current testicular disability, to include benign 
prostatic hypertrophy and erectile dysfunction, to his active 
service or any incident therein.  

4.  The preponderance of the evidence is against a finding 
that the Veteran has been diagnosed with a current right leg 
disability that is related to his active military service or 
a service-connected disability.  
  

CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as L5-S1 disk herniation 
with lumbar degenerative changes, was not incurred in or 
aggravated by the Veteran's active duty service, and 
arthritis may not be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 

3.  A testicular disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  A right leg disability was not incurred or aggravated in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by October 2004 and 
November 2004 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a February 2007 attachment to a notice letter, the RO 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman.  
See 19 Vet. App. at 486.  While the February 2007 notice 
letter was issued after the initial rating decision in March 
2005, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that VA could cure such a 
timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the February 2007 VCAA letter was issued, 
the Veteran's claims were readjudicated in the October 2007 
and April 2009 Supplemental Statements of the Case (SSOC).  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA and private 
medical records, and statements submitted by or on behalf of 
the Veteran.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  In fact, in a May 2009 "SSOC Notice Response," 
the Veteran indicated that he had no additional evidence to 
substantiate his service connection claims.  Therefore, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist the claimant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claims

General Service Connection Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disability).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Low Back Disability Claim

In this case, the Veteran seeks service connection for a 
lumbar spine disability.

Initially, the Board notes that the Veteran has a current 
disability of L5-S1 disk herniation with lumbar degenerative 
changes to meet the threshold requirement for a service 
connection claim.  See October 2008 VA Spine Examination 
Report.  

Review of the Veteran's STRs reveals complaints of low back 
pain.  See September 1977 Chronological Record of Medical 
Care.  There are no further complaints, treatment, or 
diagnoses of any lumbar spine disability in-service.    

There is no evidence of the Veteran's lumbar spine arthritis 
disability within the first post-service year.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In fact, the first indication of any 
lumbar spine disability is reflected in a July 1995 Private 
Treatment Report which include complaints of back pain and 
stiffness, dated approximately sixteen years post-service, 
and a November 2002 Private Treatment Emergency Department 
Report from Kaiser Permanente revealing a lumbar spine injury 
suffered during a motor vehicle accident, dated approximately 
twenty-two years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   

Although there is evidence of complaints of a lumbar spine 
injury in-service, there is no probative and positive medical 
nexus evidence revealing a relationship between the Veteran's 
current lumbar spine disability and his service.  In fact, 
the record contains a negative nexus opinion.  In this 
regard, the Veteran underwent a compensation and pension 
(C&P) examination at the VA Medical Center (VAMC) in Jackson, 
Mississippi, in October 2008.  The examiner noted the 
Veteran's medical history, including his low back pain 
complaints in 1977, and a post-service motor vehicle accident 
resulting in lumbar spine injury in 2002.  The examiner 
assessed L5-S1 disk herniation with lumbar degenerative 
changes based on x-rays of the lumbar spine.  See October 
2008 VA Spine Examination Report.  After review of the 
Veteran's claims folder, including his STRs and post-service 
treatment records, and physical examination, the examiner 
opined that "it is not as likely as not that [the Veteran's] 
current back condition is related to his low back strain in 
1977."  The examiner further indicated that there is "no 
evidence of continuity of treatment" and "medical records 
specifically stated that the Veteran's back pain was reported 
beginning in 2002, after the motor vehicle accident."  See 
id.   Significantly, the Veteran has not provided a medical 
nexus opinion favorable to his claim.  The record fails to 
reveal evidence showing a relationship between the Veteran's 
current lumbar spine disability and his service.    

The Board finds the only evidence relating the Veteran's 
lumbar spine disability to service is the Veteran's own 
statements.  The Board notes that the Veteran is competent to 
describe his symptomatology.  See Layno, 6 Vet. App. at 469.  
However, the Veteran's opinion, as to a medical matter, is 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See, 
e.g., Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 
494-95. 

For the reasons discussed above, the Board concludes that a 
lumbar spine disability, currently diagnosed as L5-S1 disk 
herniation with lumbar degenerative changes, was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54.   

GERD Claim

The Veteran also seeks service connection for GERD, which he 
maintains is related to his active service.  

Initially, the Board notes that the medical evidence of 
record indicates that the Veteran is currently diagnosed with 
GERD, meeting the threshold requirement for service 
connection.  See Brammer, 3 Vet. App. at 225.  See also 
October 2008 VA Genitourinary/Gastrointestinal Examination 
Report.  

Review of the Veteran's STRs indicates that in October 1976 
the Veteran complained of gastric pain "since Boot Camp," 
and was assessed with possible gastritis.  See October 1976 
Chronological Record of Medical Care.  There are no other 
treatment records in-service containing complaints, 
treatment, or diagnoses of any gastrointestinal disabilities.  

Post-service, the first indication of any gastrointestinal 
complaints or treatment is not reflected until December 2002 
(see Private Treatment Upper Gastrointestinal Series Report 
from Dr. E.L.D.), which is approximately twenty-two years 
post-service.  See Maxson, supra.  

Moreover, there is no evidence of a nexus between the 
Veteran's GERD and his service, to include his in-service 
gastrointestinal complaints.  In fact, the claims folder 
contains a negative medical nexus opinion.  In this regard, 
the Veteran underwent a C&P examination at the Jackson VAMC 
in October 2008.  The examiner after review of the Veteran's 
claims folder and physical examination, diagnosed GERD and 
opined that the Veteran's "present symptoms [consistent with 
GERD] are not related to his previous service episode of 
gastritis."  The examiner noted that there was a lack of 
"gastritis on a upper GI [series]" and the notation in-
service was only of "questionable gastritis on at least one 
occasion."  See October 2008 VA 
Genitourinary/Gastrointestinal Examination Report.  The 
Veteran has not provided a medical nexus opinion favorable to 
his claim.  The record fails to reveal evidence showing a 
relationship between the Veteran's current GERD disability 
and his service.  

The Board finds the only evidence relating the Veteran's GERD 
to service is the Veteran's own statements.  As indicated, 
the Veteran is competent to describe his symptomatology (see 
Layno, 6 Vet. App. at 469), but is not competent to draw 
medical conclusions.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95. 

For the reasons discussed above, the Board concludes that 
GERD was not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, 
as the preponderance of the evidence is against the claim, it 
is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.   



Testicular Condition Claim

The Veteran also seeks service connection for a testicular 
disability, which he maintains is related to his active 
service.  

Initially, the Board notes that the medical evidence of 
record indicates that the Veteran is currently diagnosed with 
benign prostatic hypertrophy and erectile dysfunction, 
meeting the threshold requirement for service connection.  
See Brammer, 3 Vet. App. at 225.  See also October 2008 VA 
Genitourinary &/or Gastrointestinal Examination Report.  

Review of the Veteran's STRs indicates that in June 1979 the 
Veteran complained of a "burning" urinary discharge, and 
was assessed with possible venereal disease.  See June 1979 
Chronological Record of Medical Care.  There are no other 
treatment records in-service containing complaints, 
treatment, or diagnoses of any genitourinary disabilities, to 
include benign prostatic hypertrophy and erectile 
dysfunction.  

Post-service, the first indication of any genitourinary 
complaints or treatment is not reflected until February 2003 
(see Private Treatment Progress Note from Kaiser Permanente, 
which is approximately twenty-four years post-service.  See 
Maxson, supra. 

Significantly, there is no evidence of a nexus between the 
Veteran's genitourinary disabilities, to include benign 
prostatic hypertrophy and erectile dysfunction, and his 
service.  In fact, the claims folder contains a negative 
medical nexus opinion.  In this regard, the Veteran underwent 
a C&P examination at the Jackson VAMC in October 2008.  The 
examiner after review of the Veteran's claims folder and 
physical examination, diagnosed benign prostatic hypertrophy 
and erectile dysfunction and opined that the Veteran's benign 
prostatic hypertrophy is not "related to service or to 
urethral discharge while in service."  The examiner noted 
that the Veteran no longer had urethral discharge and did not 
have benign prostatic hypertrophy in service.  The examiner 
further noted that "the Veteran himself related his erectile 
dysfunction to depression and treatment for [depression]," 
and opined that there is "no finding which relates [erectile 
dysfunction] to his episodes of urethral discharge while in 
service."  See October 2008 VA Genitourinary &/or 
Gastrointestinal Examination Report.  The Veteran has not 
provided a medical nexus opinion favorable to his claim.  The 
record fails to reveal evidence showing a relationship 
between the Veteran's current testicular disability and his 
service.  

The Board finds the only evidence relating the Veteran's 
testicular disability, to include benign prostatic 
hypertrophy and erectile dysfunction, to service is the 
Veteran's own statements.  As indicated, while he is 
competent to report his symptomatology (see Layno, 6 Vet. 
App. at 469), he is not competent to draw medical 
conclusions.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95. 

For the reasons discussed above, the Board concludes that a 
testicular disability, to include benign prostatic 
hypertrophy and erectile dysfunction, was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54.   

Right Leg Disability Claim

The Veteran seeks service connection for a right leg 
disability, which he maintains was incurred during active 
service.  In the alternative, the Veteran asserts that he is 
entitled to service connection for a right leg disability 
because this disability is a result of his low back 
disability.  See October 2008 VA Spine Examination Report.  

On review of the record, the Board finds that service 
connection for a right leg disability based on all theories 
of entitlement, direct and secondary, must fail.  
Significantly post-service medical records are negative for 
any diagnosis of a right leg disability.  In this regard, the 
Veteran underwent private treatment for complaints of right 
leg pain beginning in September 2003.  In September 2003, the 
Veteran complained of low back pain which radiated to the 
right leg.  See September 2003 Private Treatment Pain 
Management History and Physical Consultation Report, Kaiser 
Permanente.  Further, other VA and private treatment records 
include complaints of right leg pain and possible sciatica.  
See August 2005 Consultation Request Report, Kaiser 
Permanante; November 2006 Nurse Practitioner Report, Jackson 
VAMC.  In November 2006, the Veteran was assessed with right 
lower extremity sciatica after complaints of low back pain 
radiating to his right leg and right lower extremities.  See 
November 2006 Nurse Practitioner Report, Jackson VAMC.  
However, there were no tests to verify such diagnosis.  See 
id.  In fact, in an October 2006 Addendum to an Emergency 
Triage Note from the Jackson VAMC, physical examination 
revealed a negative straight leg raise and 5/5 motor strength 
in the bilateral lower extremities, and the Veteran was 
assessed with low back pain.

In October 2008, the Veteran underwent a C&P examination at 
the Jackson VAMC regarding his claimed lumbar spine and right 
leg disabilities.  Upon neurological examination, the 
examiner noted that the Veteran had motor intact for his 
lower extremities, and "supine straight leg raising caused 
low back pain on the right but no radicular pain with 
elevating of either leg."  No right leg disability, to 
include sciatica, was diagnosed.  See October 2008 VA Spine 
Examination Report.              

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right leg disability must be 
denied.
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, in this case, while the Veteran complained of right leg 
pain, the medical evidence fails to show that he currently 
has a right leg disability to account for such complaints.  
And even if there were evidence of a current right leg 
disability, there is no evidence of a nexus between any such 
disability and service.  

In passing, the Board also observes that the Veteran's STRs 
are negative for any other complaints, treatment, or 
diagnoses of a right leg disability.  

Since there is no competent evidence of record demonstrating 
a current right leg disability to meet the threshold question 
in a service connection claim, the claim of service 
connection for a right leg disability on a direct basis must 
fail.

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

The evidence of record does not support the Veteran's 
alternative claim of secondary service connection.  As 
discussed above, the Veteran's STRs are negative for any 
complaints, treatment, or diagnoses of a right leg 
disability, and he is not currently diagnosed with a right 
leg disability.  See September 2003 Private Treatment Pain 
Management History and Physical Consultation Report, Kaiser 
Permanente; August 2005 Consultation Request Report, Kaiser 
Permanante; November 2006 Nurse Practitioner Report, Jackson 
VAMC; October 2006 Addendum to an Emergency Triage Note, 
Jackson VAMC; October 2008 VA Spine Examination Report.  

Further, the Board notes that the Veteran is not service-
connected for a lumbar spine disability, as determined 
herein, and the evidence of record fails to reveal a 
relationship between any claimed right leg disability and any 
service-connected disability.  

The Board further finds that the only evidence of a claimed 
right leg disability and its relation to service, or any 
service-connected disability, is the Veteran's own 
statements.  As indicated, while the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 494-95. 

In light of the above evidence, the Board concludes that a 
right leg disability was not incurred in or aggravated by 
service.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.      
  

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a testicular disability 
is denied.

Entitlement to service connection for a right leg disability, 
also claimed as secondary to a low back disability, is 
denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


